DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 and 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [00184], “Referring to 6, the AI deivce 100” should be changed to read “Referring to FIG. 6, the AI device 100”.
Appropriate correction is required.

Claim Objections
Claims 8-9 and 18-19 objected to because of the following informalities:  
In claims 8 and 18 line 3, a period “.” should be added after “the rug area”.
In claims 9 and 19 line 4, “virtual area” should be changed to read “virtual wall”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a driving unit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9, 13, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recites the limitation "an intensity of a relevant current" in lines 4-5. It is unclear whether this limitation is referring to the limitation of “the intensity of the first current or the intensity of the second current” or it is referring to some other variations of current that is applied to other parts other than the motors of the robot. There is insufficient antecedent basis for this limitation in the claim.
	Claims 7, 9, 17, and 19 recite the limitation of “generate a first virtual wall having an area larger than…” and “generate a second virtual wall having an area smaller than...”. The claim language of these limitations can be interpreted as a virtual wall with a surface area larger or smaller than the carpet area or the rug area, since the word “having” means possessing something of its own. This interpretation is different than the area enclosed by the virtual wall that is larger or smaller than the carpet area or the rug area as disclosed in the disclosure. Therefore, this limitation renders the claims indefinite. Examiner suggestion: The word “having” can be replaced with “enclosing”, “surrounding” or other variations.
	Claims 8 and 18 are rejected for being dependent upon a previously rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0265125 A1), in view of Park et al. (US 2019/0223678 A1).
Regarding claims 1 and 11, Lee teaches:
A robot cleaner 1 (Fig. 1) for cleaning in consideration of a floor state through artificial intelligence (Abstract, “a tilt sensor for detecting inclination of the main body; and a controller for determining whether there is a protruding part that protrudes from a floor surface in a running path of the main body, based on a first sensor value output by the floor detection sensor and a second sensor value output by the tilt sensor. In accordance with embodiments of the present disclosure, a robot cleaner may properly move around and perform vacuuming by taking into account conditions of a floor surface.”), the robot cleaner comprising: 
a cleaning unit 20 (Fig. 2) including a suction unit 23 (Fig. 2, [0062]-[0063]) …; 
a driving unit 30 (Fig. 2) to drive the robot cleaner ([0060], “The drive wheel assembly 30 includes drive wheels 33 and 35 that enable running motions, such as forward, backward, and circular motions in the vacuuming procedure.”); and 
a processor 200 (Fig. 4) configured to: 
obtain a (protruding area) based on cleaning data ([0097]-[0098], [0104], “The controller 200 may determine whether there is a cliff based on a sensor value of the floor detection sensor 50 and whether there is a doorsill based on measurements of the floor detection sensor 50 and the tilt sensor 70.”); and 
control the driving unit to change an entrance direction of the robot cleaner when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner changing direction upon contact with the doorsill H).
	Yet, Lee does not specifically teach the cleaning unit including a mopping unit and the protruding area is a carpet area or a rug area. 
	However, in the same field of endeavor, Park teaches a cleaning unit including a mopping unit (Fig. 2, [0048], “The spin module 120 is configured to perform a mopping operation while in contact with a floor.”; [0050], “The rolling module 130 is configured to come into contact with a floor. The rolling module 130 may be configured to come into contact with a floor so as to perform a mopping operation.”); and 
a processor (Fig. 8) is configured to obtain a carpet area or a rug area based on cleaning data ([0071]-[0072], and to control the driving unit to drive the robot cleaner on the carpet area or the rug area ([0339], “The coarse floor 1430 may be a floor made of a material having a coarse surface, such as a wood plate and a carpet.”; [0341], “Accordingly, when the robot cleaner 100 is controlled to travel with the same driving force, the actual traveling speed of the robot cleaner 100 on the coarse floor 1430 may be lower than on the linoleum sheet 1410. The controller 20 may control the motors 124 and 137d by respectively compensating the outputs of the motors 124 and 137d using information, such as acceleration and speed, detected by the sensor unit 810.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to include a mopping unit, to detect a carpet area or a rug area, and control the robot cleaner accordingly, as taught by Park. This modification results in a system that enables the robot to increase speed of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force. 

Regarding claims 2 and 12, Lee does not specifically teach wherein the driving unit includes: a left wheel motor to drive a left wheel; and a right wheel motor to drive a right wheel, and wherein the cleaning data includes: at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor.
However, Park teaches wherein the driving unit includes: 
a left wheel motor to drive a left wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”); and 
a right wheel motor to drive a right wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”), and 
wherein the cleaning data includes: 
at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor ([0183], “a current detector (not shown) for detecting current flowing to the motor 124”; [0354], “The controller 20 may detect a change in the position of the robot cleaner 100 and a change in the load current of the motors 124 and 137d of the mops 120a, 120b and 130a at a specific area of a floor based on data detected by the sensor unit 810”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Park, to configure motors to drive the robot’s wheels, and to include an intensity of a current applied to the motors, as taught by Park, in order for the robot cleaner to determine the types of floors and operate accordingly. 

Regarding claims 3 and 13, Lee does not specifically teach wherein the processor is configured to: when the at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset current intensity, obtain, as the carpet area or the rug area, an area from which an intensity of a relevant current is detected.
However, Park teaches wherein the processor is configured to: 
when the at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset current intensity (Fig. 20(a) shows the intensity of current value for coarse floor is greater than the intensity of current value for hard floor, which indicates that the intensity of current value for hard floor can be a preset current intensity for coarse floor), obtain, as the carpet area or the rug area, an area from which an intensity of a relevant current is detected (Fig. 20(a), [0356]-[0360]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Park, to obtain a carpet area or a rug area based on the detected intensity of current of the motors, as taught by Lee, in order to increase the speed of the robot cleaner while traveling on a carpet area or a rug area due to a higher frictional force. 

Regarding claims 4 and 14, Lee further teaches wherein the processor is configured to: control the driving unit such that the robot cleaner enters in a diagonal direction from a boundary line of the (protruding area), when entering (the protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner enters in a diagonal direction upon contact with the doorsill H).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area. 

Regarding claims 5 and 15, Lee further teaches wherein the processor is configured to: control the driving unit such that the robot cleaner enters while forming a predetermined angle with respect to a boundary line of the (protruding area), when entering the (protruding area) (Figs. 7A-7E, [0125], “Specifically, the drive wheel driver 330 controls the drive wheels 33 and 35 to rotate the main body 2 to an angle of θ1⁰ in the opposite direction of the obstacle W and move it forward at the angle of θ1⁰.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area. 

Regarding claims 6 and 16, Lee further teaches wherein the processor is configured to: control the cleaning unit and the driving unit such that an operating mode of the robot cleaner is a preset mode, when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0123], “If it is finally determined that there is a doorsill, the drive wheel driver 330 may control the drive wheels 33 and 35 to move the robot cleaner 1 according to the running pattern in climbing over the doorsill. A basic running pattern in climbing over the doorsill may be preset as a left/right zigzag pattern or right/left zigzag pattern.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area. 

Regarding claims 10 and 20, Lee further teaches wherein the cleaning data includes information on a result obtained as the robot cleaner cleans based on a cleaning map ([0069], “Specifically, the vision sensor 4 may extract features from the image data of an image above the robot cleaner 1, recognize a position of the robot cleaner 1 using the features, generate a map of a vacuuming area, and even enable a current position of the robot cleaner 1 to be determined on the map.” – A current position of the robot cleaner 1 is determined as a result obtained based on the cleaning map).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Park, and in further view of Williams et al. (US 2016/0297072 A1).
Regarding claims 7 and 17, the teachings of Lee and Park have been discussed above. Yet, neither Lee nor Park specifically teaches wherein the processor is configured to: generate a first virtual wall having an area larger than the carpet area or the rug area, when the robot cleaner enters the carpet area or the rug area, and wherein the first virtual wall is generated to intensively clean the carpet area or the rug area.
However, in the same field of endeavor, Williams teaches wherein the processor is configured to: 
generate a first virtual wall having an area … (Fig. 6C, [0083], “At operation 582, the controller generates the virtual barrier. For example, the controller may define cells in an occupancy grid as being part of the virtual barrier. For example, the virtual barrier can correspond to one or more cells that are designated as non-traversable. In some implementations, the virtual barrier may not be defined in terms of cells in the occupancy grid. Instead, the virtual barrier may be defined based on coordinates on the occupancy grid or some other features that are within, or outside of, the context of the occupancy grid ... the controller may create the virtual barrier by defining a boundary (e.g., a straight line) on the occupancy grid (or elsewhere) that the robot cannot cross … the user can select a rectangular region surrounding the robot, forming four virtual barriers that the robot should not cross.”, and 
wherein the first virtual wall is generated to intensively clean the area ([0086], “At operation 588, the controller receives the instruction to clean the environment without traversing the virtual barrier. The robot can execute the instructions to clean the environment by executing cornrow behavior or other movement patterns to cover a floor surface of the environment. The controller may instruct the robot to turn such that the forward drive direction of the robot is parallel to the virtual barrier. In some implementations, the controller instructs the robot to turn substantially 90 degrees to orient the robot parallel to the virtual barrier.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Park, to generate a first virtual wall having an area where the robot cleans, as taught by Williams, in order to prevent the robot cleaner from moving to an area that is different from the area enclosed by the virtual wall where the robot cleaner is not required to clean.
	Yet, Williams does not specifically teach the virtual wall having an area larger than the carpet area or the rug area. However, it would have been obvious matter of design choice to generate the virtual wall having an area larger than the carpet area or the rug area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Park, and in further view of Williams and Suvarna et al. (US 2019/0061157 A1). 
Regarding claims 8 and 18, the teachings of Lee, Park and Williams have been discussed above. Lee, Park and Williams do not specifically teach wherein the processor is configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the carpet area or the rug area.
However, in the same field of endeavor, Suvarna teaches wherein the processor is configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the area ([0082], “the virtual boundary can act as a gate, containing the robot to a certain area until the area is cleaned, then opening the boundary to allow the robot to clean another area”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Park and Williams, to remove the first virtual wall when the robot when the robot cleaner terminates the cleaning of the area, as taught by Suvarna, in order to allow the robot cleaner to clean another area. 

Regarding claims 9 and 19, the teachings of Lee, Park, Williams, and Suvarna have been discussed above. Lee, Park and Suvarna do not specifically teach wherein the processor is configured to: generate a second virtual wall having an area smaller than the carpet area or the rug area when the robot cleaner deviates from the carpet area or the rug area, after removing the first virtual area, and wherein the second virtual wall is generated to prevent the carpet area or the rug area from being repeatedly cleaned.
However, Williams teaches wherein the processor is configured to: generate a second virtual wall having an area when the robot cleaner deviates from the area, after removing the first virtual wall (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”), and 
wherein the second virtual wall is generated to prevent the area from being repeatedly cleaned (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Park, Williams and Suvarna, to generate a second virtual wall to prevent the carpet area or the rug area from being repeatedly clean, as taught by Williams. This modification results in a system that improves efficiency while performing a cleaning operation and thus saving battery life of the robot cleaner by preventing the robot cleaner from repeatedly cleaning an area.   
Yet, Williams does not specifically teach the virtual wall having an area smaller than the carpet area or the rug area. However, it would have been obvious matter of design choice to generate the virtual wall having an area smaller than the carpet area or the rug area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Burnett et al. (US 2013/0261867)
Tang Jinju (CN 106814732 A)
Jang et al. (US 2019/0223675)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664